Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Kadono (previously cited) which teaches an analogous device including a system for controlling electric current across a magnetic tunnel junction (memory element with a spin conduction layer for recording information by utilizing giant magnetoresistive effects generated by vertically applying a current in the memory cell; abstract; figure 2; paragraph [0060]), the system, comprising a magnetic tunnel barrier comprising a layered magnet structure (heterostructure comprised of ferromagnetic fixed layer 23, spin conduction layer 24 and ferromagnetic free layer 25; figure 2; paragraph [0040]) having a first magnetic layer with a first magnetic vector (ferromagnetic fixed layer 23 has a fixed magnetization direction; figures 2-7B; paragraph [0040]) and a second magnetic layer with a second magnetic vector that is opposite to the first magnetic vector (ferromagnetic free layer 25 has two stable magnetization directions, one of which may be opposite that of ferromagnetic fixed layer 23; figures 2-7B; paragraph [0040]); a first electrode that is not magnetic and is electrically connected to the first magnetic layer (ferromagnetic fixed layer 23 is deposited on gold electrode layer 22 and electrically connected thereto; figure 2; paragraphs [0040-0041 & 0068]); and a second electrode that is not magnetic and is electrically connected to the second magnetic layer (gold ~ electrode layer 22 is deposited on ferromagnetic free layer 26 and electrically connected thereto; figure 2; paragraphs [0040-0041 & 0068]); wherein the magnetic tunnel barrier permits significantly larger tunneling current to tunnel from the first electrode to the second electrode only when the first magnetic vector and the second magnetic vector are aligned (it is well known in the art of magnetoresistive devices that having parallel magnetic vectors enables significantly more current to tunnel therethrough than in the antiparallel configuration; figures 2-7B; paragraphs [0060-0063]).
Kadono does not specifically disclose or suggest the element/step of “the system comprising a layered heterostructure that includes: a magnetic tunnel barrier comprising a layered magnet structure having a plurality of magnetic layers, including a first magnetic layer with a first magnetic vector and a second magnetic layer with a second magnetic vector that is opposite to the first magnetic vector, wherein both the first magnetic layer and the second magnetic layer comprise crystalline chromium triiodide having a unit-cell formula CrI3”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/